Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Exterran GP LLC: We have audited the accompanying consolidated balance sheet of Exterran General Partner, LP and subsidiaries (the “General Partner”) (formerly UCO General Partner, LP) as of December 31, 2007.This consolidated financial statement is the responsibility of the General Partner’s management. Our responsibility is to express an opinion on the financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. The GeneralPartner is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the GeneralPartner’s internal control over financial reporting.
